 




EXHIBIT 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of January 3, 2020, between by and among Dolphin Entertainment, Inc., a
Florida corporation (the “Company”), and Lincoln Park Capital Fund, LLC, an
Illinois limited liability company (the “Investor”).

In connection with the Securities Purchase Agreement, dated as of January 3,
2020, entered into by the Company and the Investor (the “Securities Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Securities Purchase Agreement, to issue and sell to the
Investor a senior convertible note in the original principal amount of
$1,300,000, in the form attached to the Securities Purchase Agreement as Exhibit
A (the “Note”), which Note shall be convertible into shares of Common Stock (as
defined below) (as converted, collectively, the “Conversion Shares”), in
accordance with the terms of the Note, together with warrants to purchase Common
Stock.

To induce the Investor to consummate the transactions contemplated by the
Securities Purchase Agreement, the Company has agreed to provide certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“1933 Act”), and applicable state securities laws.

The Company and the Investor hereby agrees as follows:

Section 1

Definitions.  Capitalized terms used and not otherwise defined herein that are
defined in the Securities Purchase Agreement shall have the respective meanings
given such terms in the Securities Purchase Agreement.  As used in this
Agreement, the following terms shall have the following meanings:

“Common Stock” means (i) the Company’s shares of common stock, par value $0.015
per share, and (ii) any capital stock into which such common stock shall have
been changed or any share capital resulting from a reclassification of such
common stock.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the SEC pursuant to the 1933
Act), as amended or supplemented by any prospectus supplement, with respect to
the terms of the offering of any portion of the Registrable Securities covered
by a Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.





--------------------------------------------------------------------------------

 




“Registrable Securities” means, as of any date of determination, (a) all
Conversion Shares then issuable upon conversion in full of the Note (assuming on
such date the Note is converted in full without regard to any conversion
limitations therein), and (b) any securities issued or then issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing; provided, however, that any such Registrable
Securities shall cease to be Registrable Securities for so long as (x) a
Registration Statement with respect to the sale of such Registrable Securities
is declared effective by the SEC under the 1933 Act and such Registrable
Securities have been disposed of in accordance with such effective Registration
Statement, (y) such Registrable Securities have been previously sold in
accordance with Rule 144 or otherwise or (z) such Registrable Securities are, as
of the applicable date of determination of Registrable Securities status, then
eligible for resale without volume or manner-of-sale restrictions and without
the need for current public information pursuant to Rule 144(c)(1) as set forth
in a written opinion letter to such effect from counsel to the Company,
addressed, delivered and acceptable to the company’s transfer agent and to the
Investor (assuming that such securities and any securities issuable upon
exercise, conversion or exchange of which, or as a dividend upon which, such
securities were issued or are issuable, were at no time held by any Affiliate of
the Company), as reasonably determined by the Company, upon the advice of
counsel to the Company.

“Registration Statement” means any registration statement covering the resale of
any Registrable Securities, including (in each case) the Prospectus, amendments
and supplements to any such registration statement or Prospectus, including pre-
and post-effective amendments, all exhibits thereto, and all material
incorporated by reference or deemed to be incorporated by reference in any such
registration statement.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the 1933 Act, as
such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such rule.

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended or interpreted from time to time, or any similar rule
or regulation hereafter adopted by the SEC having substantially the same purpose
and effect as such Rule.

“SEC” means the United States Securities and Exchange Commission.

Section 2

Registration Statement Requirements.

(a)

If, from date hereof until 180 days after the date hereof, there is not an
effective Registration Statement covering all of the Registrable Securities and
the Company shall determine to prepare and file with the SEC a Registration
Statement relating to an offering for the account of others under the 1933 Act
of any of the Company’s equity securities, other than on Form S-4 or Form S-8
(each as promulgated under the 1933 Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with the
Company’s stock option or other employee benefit plans, then the Company shall
deliver to the Investor a written notice of such





2




--------------------------------------------------------------------------------

 




determination and, if within fifteen (15) days after the date of the Investor’s
receipt of such notice, the Investor shall so request in writing, the Company
shall include in such Registration Statement all or any part of such Registrable
Securities the Investor requests to be registered; provided, however, that the
Company shall not be required to register any Registrable Securities pursuant to
this Section 2 that are the subject of a then effective Registration Statement.
Following the effective date of each Registration Statement filed in accordance
herewith, the Company shall file with the SEC in accordance with Rule 424 under
the 1933 Act the final Prospectus to be used in connection with sales pursuant
to such Registration Statement.

(b)

If the staff of the SEC (the “Staff”) or the SEC seeks to characterize any
offering pursuant to a Registration Statement filed pursuant to this Agreement
as constituting an offering of securities that does not permit such Registration
Statement to become effective and be used for resales by the Investor on a
delayed or continuous basis under Rule 415 at then-prevailing market prices (and
not fixed prices) (or as otherwise may be reasonably acceptable to the
Investor), or if after the filing of a Registration Statement with the SEC
pursuant to this Section 2, the Company is otherwise required by the Staff or
the SEC to reduce the number of Registrable Securities included in such
Registration Statement, then the Company shall reduce the number of Registrable
Securities to be included in such Registration Statement (with the prior
consent, not to be unreasonably withheld, of the Investor as to the specific
Registrable Securities to be removed therefrom) until such time as the Staff and
the SEC shall so permit such Registration Statement to become effective and be
used as aforesaid.

(c)

In addition, in the event that the Staff or the SEC requires the Investor
seeking to resell securities under a Registration Statement filed pursuant to
this Agreement to be specifically identified as an “underwriter” in order to
permit such Registration Statement to become effective, and the Investor does
not consent to being so named as an underwriter in such Registration
Statement, then, in each such case, the Company shall reduce the total number of
Registrable Securities to be registered on behalf of the Investor, until such
time as the Staff or the SEC does not require such identification or until the
Investor accepts such identification and the manner thereof.  If notwithstanding
any such reduction, the Staff or the SEC still requires that the Investor be
specifically identified as an “underwriter” in order to permit such Registration
Statement to be declared effect, the Investor may, at its option, elect to have
no Registrable Securities of the Investor be included in such Registration
Statement.

Section 3

Registration Procedures.

(a)

If and whenever the Company is required by the provisions of Section 2 to effect
the registration of any Registrable Securities under the 1933 Act, the Company
will, as expeditiously as possible:



(i)

subject to the timelines provided in this Agreement, prepare and file the
Registration Statement with the SEC, with respect to such Registrable Securities
and use its reasonable best efforts to cause such Registration Statement to
become and remain effective for the period of the distribution contemplated
thereby (determined as herein provided), respond as promptly as commercially
practicable to any comments received from the SEC with respect to a Registration
Statement or any amendment thereto





3




--------------------------------------------------------------------------------

 




and file any pre-effective amendments with respect to a Registration Statement
as promptly as reasonable possible, and promptly provide to the Investor copies
of all filings and SEC letters of comment (provided that the Company shall
excise any information contained therein which would constitute material
non-public information regarding the Company or any subsidiary) and notify the
Investor (by telecopier or by e-mail address provided by the Investor) on or
before the second business day thereafter that the Company receives notice that
(i) the SEC has no comments or no further comments on the registration
statement, and (ii) the registration statement has been declared effective;



(ii)

prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and prepare and file
with the SEC such additional Registration Statements as may be required
hereunder and to keep each additional Registration Statement effective;



(iii)

furnish to the Investor such number of copies of the Registration Statement and
the prospectus included therein (including each preliminary prospectus) as the
Investor reasonably may request in order to facilitate the public sale or their
disposition of the securities covered by such Registration Statement or make
them electronically available;



(iv)

use its reasonable best efforts to register or qualify the Registrable
Securities covered by such Registration Statement under the securities or “Blue
Sky” laws of such jurisdictions as the Investor shall reasonably request in
writing, provided, however, that the Company shall not for any such purpose be
required to qualify to transact business as a foreign corporation in any
jurisdiction where it is not so qualified or to consent to service of process in
any such jurisdiction;



(v)

if applicable, list the Registrable Securities covered by such Registration
Statement with the principal market or exchange on which the Common Stock is
then listed;



(vi)

promptly notify the Investor of the Company’s becoming aware that a prospectus
relating thereto is required to be delivered under the 1933 Act, of the
happening of any event or passage of time of which the Company has knowledge as
a result of which the prospectus contained in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing or
the financial statements included therein ineligible for inclusion or which
becomes subject to a SEC, state or other governmental order suspending the
effectiveness of the Registration Statement covering any of the Registrable
Securities; and





4




--------------------------------------------------------------------------------

 






(vii)

reasonably cooperate with any broker-dealer through which the Investor proposes
to resell its Registrable Securities in effecting a filing with the FINRA
Corporate Financing Department pursuant to FINRA Rule 5110, as requested by the
Investor.

(b)

The Investor hereby covenants that it will not sell any Registrable Securities
pursuant to such prospectus during the period commencing at the time at which
the Company gives the Investor notice of the suspension of the use of such
prospectus in accordance with this Section 3(b) and ending at the time the
Company gives the Investor notice that the Investor may thereafter effect sales
pursuant to the prospectus, or until the Company delivers to the Investor or
files with the SEC an amended or supplemented prospectus.

Section 4

Provision of Documents. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities of the Investor that the Investor shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it and the intended method of disposition of the Registrable Securities held
by it, as shall be reasonably required to effect and maintain the effectiveness
of the registration of such Registrable Securities and shall execute such
documents in connection with such registration as the Company may reasonably
request.

Section 5

Expenses.  All expenses incurred by the Company in complying with Section 2,
including, without limitation, all registration and filing fees, printing
expenses (if required), fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including reasonable counsel
fees) incurred by the Company in connection with complying with state securities
or “Blue Sky” laws, fees of the Financial Industry Regulatory Authority, Inc.
(“FINRA”) in connection with any filing with FINRA pursuant to FINRA Rule 5110
that may be required to be made by any broker through which the Investor intends
to make sales of Registrable Securities, transfer taxes, and fees of transfer
agents and registrars, are called “Registration Expenses.”  The Company will pay
all Registration Expenses in connection with any Registration Statement
described in Section 2.

Section 6

Indemnification.

(a)

In the event any Registrable Securities are included in any Registration
Statement under this Agreement, to the fullest extent permitted by law, the
Company will, and hereby does, indemnify, hold harmless and defend the Investor,
each of its directors, officers, shareholders, members, partners, employees,
agents, advisors, representatives (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding the lack of such
title or any other title) and each Person, if any, who controls the Investor
within the meaning of Section 15 of the 1933 Act or Section 20 of the Securities
Exchange Act of 1934 Act, as amended (the “1934 Act”) and each of the directors,
officers, shareholders, members, partners, employees, agents, advisors,
representatives (and any other Persons with a functionally equivalent role of a
Person holding such titles notwithstanding the lack of such title or any other
title) of such controlling Persons (each, an “Investor Party” and collectively,
the “Investor Parties”), against any losses, obligations, claims, damages,
liabilities, contingencies, judgments, fines, penalties, charges, costs
(including, without limitation, court costs, reasonable attorneys’ fees, costs
of defense and investigation), amounts paid in settlement or expenses, joint or
several,





5




--------------------------------------------------------------------------------

 




(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, lawsuit, inquiry, proceeding, investigation or appeal taken from
the foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an Investor Party is or may be a party thereto (“Indemnified Damages”), to
which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “Blue Sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
prospectus (as amended or supplemented) or in any prospectus supplement or the
omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading (the matters in the foregoing
clauses (i) and (ii) being, collectively, “Violations”). Subject to Section
6(c), the Company shall reimburse the Investor Parties, promptly as such
expenses are incurred and are due and payable, for any reasonable legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a) shall not
apply to a Claim by an Investor Party arising out of or based upon a Violation
which occurs in reliance upon and in conformity with information furnished in
writing to the Company by the Investor or such Investor Party for such Investor
Party expressly for use in connection with the preparation of such Registration
Statement, prospectus or prospectus supplement or any such amendment thereof or
supplement thereto. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of an Investor Party and
shall survive the transfer of any of the Registrable Securities by the Investor
pursuant to Section 8(f).

(b)

In connection with any Registration Statement in which the Investor is
participating, the Investor agrees to indemnify, hold harmless and defend, to
the same extent and in the same manner as is set forth in Section 6(a), the
Company, each of its directors, each of its officers who signs the Registration
Statement and each Person, if any, who controls the Company within the meaning
of the 1933 Act or the 1934 Act (each, an “Company Party”), against any Claim or
Indemnified Damages to which any of them may become subject, under the 1933 Act,
the 1934 Act or otherwise, insofar as such Claim or Indemnified Damages arise
out of or are based upon any Violation, in each case, to the extent, and only to
the extent, that such Violation occurs in reliance upon and in conformity with
written information relating to the Investor or any Investor Party furnished to
the Company by the Investor or any Investor Party expressly for use in
connection with such Registration Statement; and, subject to Section 6(c) and
the below provisos in this Section 6(b), the Investor will reimburse a Company
Party any legal or other expenses reasonably incurred by such Company Party in
connection with investigating or defending any such Claim; provided, however,
the indemnity agreement contained in this Section 6(b) and the agreement with
respect to contribution contained in Section 7 shall not apply to amounts paid
in settlement of any Claim if such settlement is effected without the prior
written consent of the Investor, which consent shall not be unreasonably
withheld, conditioned or delayed, provided further that the Investor shall be
liable





6




--------------------------------------------------------------------------------

 




under this Section 6(b) for only that amount of a Claim or Indemnified Damages
as does not exceed the net proceeds to the Investor as a result of the
applicable sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Company Party and shall survive
the transfer of any of the Registrable Securities by the Investor pursuant to
Section 8(f).

(c)

Promptly after receipt by an Investor Party or Company Party (as the case may
be) under this Section 6 of notice of the commencement of any action or
proceeding (including, without limitation, any governmental action or
proceeding) involving a Claim, such Investor Party or Company Party (as the case
may be) shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and such Investor Party or Company Party (as the case may
be); provided, however, an Investor Party or Company Party (as the case may be)
shall have the right to retain its own counsel with the fees and expenses of
such counsel to be paid by the indemnifying party if: (i) the indemnifying party
has agreed in writing to pay such fees and expenses; (ii) the indemnifying party
shall have failed promptly to assume the defense of such Claim and to employ
counsel reasonably satisfactory to such Investor Party or Company Party (as the
case may be) in any such Claim; or (iii) the named parties to any such Claim
(including, without limitation, any impleaded parties) include both such
Investor Party or Company Party (as the case may be) and the indemnifying party,
and such Investor Party or Company Party (as the case may be) shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Investor Party or Company Party and the
indemnifying party (in which case, if such Investor Party or Company Party (as
the case may be) notifies the indemnifying party in writing that it elects to
employ separate counsel at the expense of the indemnifying party, then the
indemnifying party shall not have the right to assume the defense thereof on
behalf of the indemnified party and such counsel shall be at the expense of the
indemnifying party, provided further that in the case of clause (iii) above the
indemnifying party shall not be responsible for the reasonable fees and expenses
of more than one (1) separate legal counsel for all Investor Parties or Company
Parties (as the case may be). The Company Party or Investor Party (as the case
may be) shall reasonably cooperate with the indemnifying party in connection
with any negotiation or defense of any such action or Claim by the indemnifying
party and shall furnish to the indemnifying party all information reasonably
available to such Company Party or Investor Party (as the case may be) which
relates to such action or Claim. The indemnifying party shall keep the Company
Party or Investor Party (as the case may be) reasonably apprised at all times as
to the status of the defense or any settlement negotiations with respect
thereto. No indemnifying party shall be liable for any settlement of any action,
claim or proceeding effected without its prior written consent; provided,
however, the indemnifying party shall not unreasonably withhold, delay or
condition its consent.  No indemnifying party shall, without the prior written
consent of the Company Party or Investor Party (as the case may be), consent to
entry of any judgment or enter into any settlement or other compromise which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Company Party or Investor Party (as the case may be) of a
release from all liability in respect to such Claim or litigation, and such
settlement shall not include any admission as to fault on the part of the
Company Party. For the avoidance of doubt, the immediately preceding sentence
shall





7




--------------------------------------------------------------------------------

 




apply to Sections 6(a) and 6(b) hereof. Following indemnification as provided
for hereunder, the indemnifying party shall be subrogated to all rights of the
Company Party or Investor Party (as the case may be) with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made. The failure to deliver written notice to the indemnifying party
promptly following the commencement of any such action shall not relieve such
indemnifying party of any liability to such Investor Party or Company Party (as
the case may be) under this Section 6, except to the extent that the
indemnifying party is materially and adversely prejudiced in its ability to
defend such action.

(d)

No Person involved in the sale of Registrable Securities who is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to indemnification from any
Person involved in such sale of Registrable Securities who is not guilty of
fraudulent misrepresentation.

(e)

The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred;
provided that the Investor shall promptly reimburse the Company for all such
payments to the extent a court of competent jurisdiction determines that any
Investor Party was not entitled to such payments.

(f)

The indemnity and contribution agreements contained herein shall be in addition
to (i) any cause of action or similar right of the Company Party or Investor
Party against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law; provided, however,
that the Company shall not be obligated to pay an Investor Party for Indemnified
Damages associated with a particular Claim under this Section 6 if the Company
has already paid such Investor Party such Indemnified Damages under Section 7 of
the Securities Purchase Agreement.

Section 7

Contribution. To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however: (i)
no contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section 6
of this Agreement, (ii) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (iii) contribution by any
seller of Registrable Securities shall be limited in amount to the amount of net
proceeds received by such seller from the applicable sale of such Registrable
Securities pursuant to such Registration Statement. Notwithstanding the
provisions of this Section 7, the Investor shall not be required to contribute,
in the aggregate, any amount in excess of the amount by which the net proceeds
actually received by the Investor from the applicable sale of the Registrable
Securities subject to the Claim exceeds the amount of any damages that the
Investor has otherwise been required to pay, or would otherwise be required to
pay under Section 6(b), by reason of such untrue or alleged untrue statement or
omission or alleged omission.





8




--------------------------------------------------------------------------------

 




Section 8

Miscellaneous.

(a)

Remedies.  In the event of a breach by the Company or by the Investor of any of
their respective obligations under this Agreement, the Investor or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to specific performance of its rights under this Agreement.  Each of
the Company and the Investor agrees that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.

(b)

Compliance. The Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to a Registration Statement.

(c)

Amendments and Waivers. No provision of this Agreement may be (i) amended other
than by a written instrument signed by both parties hereto or (ii) waived other
than in a written instrument signed by the party against whom enforcement of
such waiver is sought. Failure of any party to exercise any right or remedy
under this Agreement or otherwise, or delay by a party in exercising such right
or remedy, shall not operate as a waiver thereof.

(d)

Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be delivered as set forth in the
Securities Purchase Agreement.

(e)

Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties. The
Company may not assign (except by merger) its rights or obligations hereunder
without the prior written consent of the Investor. The Investor may assign its
rights hereunder if: (i) the Investor agrees in writing with such transferee or
assignee (as the case may be) to assign all or any portion of such rights, and a
copy of such agreement is furnished to the Company within a reasonable time
after such transfer or assignment (as the case may be); (ii) the Company is,
within a reasonable time after such transfer or assignment (as the case may be),
furnished with written notice of (a) the name and address of such transferee or
assignee (as the case may be), and (b) the securities with respect to which such
registration rights are being transferred or assigned (as the case may be);
(iii) immediately following such transfer or assignment (as the case may be) the
further disposition of such securities by such transferee or assignee (as the
case may be) is restricted under the 1933 Act or applicable state securities
laws if so required; (iv) at or before the time the Company receives the written
notice contemplated by clause (ii) of this sentence such transferee or assignee
(as the case may be) agrees in writing with the Company to be bound by all of
the provisions contained herein; (v) such transfer or assignment (as the case
may be) shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement and the Note; and (vi) such transfer or
assignment (as the case may be) shall have been conducted in accordance with all
applicable federal and state securities laws. The term “Investor” in this
Agreement shall also include all such permitted transferees and assignees.





9




--------------------------------------------------------------------------------

 




(f)

Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file (or similar data file), such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf” (or
similar format) signature page were an original thereof.

(g)

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be determined in accordance with the
provisions of the Securities Purchase Agreement.

(h)

Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(i)

Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

(Signature Pages Follow)














10




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




COMPANY:

 

DOLPHIN ENTERTAINMENT, INC.










By:

/s/ William O’Dowd IV

Name: William O’Dowd, IV

Title:  Chief Executive Officer

 














--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




 

INVESTOR:




LINCOLN PARK CAPITAL FUND, LLC

BY: LINCOLN PARK CAPITAL, LLC

BY: ROCKLEDGE CAPITAL CORPORATION













By:

/s/ Joshua Scheinfeld

Name: Joshua Scheinfeld

Title: President












